Title: To James Madison from William Woods, [ca. 10 August] 1812
From: Woods, William
To: Madison, James


Dear Sir
State of Tennessee Giles County [ca. 10 August 1812]
Since the commencement of the last Session of Congress I have with unremitted attention noticed the procedings of the same so fare as in my power lay, and it has been with pleasure I have markd there procedings from step to step, I do confess that it is my opinion that the members of Congress have felt the weight of there high responcibility while Transacting buisness for the Goverment which has been of so much inportance Laterly, and I do think the it dose become every individual whose interest is at stake and that have any desire to secure peace and happyness to the goverment and preserve the life or lives of those that are nere and dear to them to make use of all the means put in there power to obtain the same, and for my part I do not see any surer way to do this than ⟨t⟩o cause a proper unison to take place with the different ⟨m⟩embers constituting a govrment and as there is no other medium through which we can have a union of communication than this I do humbly Conceive it my duty as one who is dependant on the goverment to use my best endevours to promote the intrest of the same and I would wish to do that which would bee advantegious to my fellow citizans at all times but more espacially when Extream circumstances and kneacessity Calls for it and yet have it not in my power under the impression that it is better perhaps to sustain considerable loss than to Violate the ruls of Goverment when I do conceive them to be so holy and pure, yet I see that there is a number of that body which is set a part to dictatee for the people at largee is not Void of thee same feelings of my self I discover that there is considerable complaint with them respecting the impressment of our see men which I must acknowledg is perfectly right and in addition to this there is great burdens to be born from Robery on the high seas that path which the god of nature in my opinion have garrented to all Nations Equally alike and this is a burden to intolarable to be born, but sir we who are planted at so remote a Distance from those procedings cannot nor do not feel the weight of them like those who are more immedately under there influence, But be asured of this truth we have more grevious burdens to be borne than this when we could extricate ourselves from them just at a nod or wink from the govrment, which do cause great complaint in all those back cuntries if we may call them so to think of mem [sic] being taken and put a bord of a Vessel and there compeld to fight a gainst there cuntrymen contrary to there will I must [sic] is Enough to rouse to action the powers that can prevent it if any there bee yet I do confess that my fealings could sleep under those circumstances with more propriety than not to ⟨bee?⟩ [illegible] with all the powers of action under circumstances that do occur with us and that frequently when we see the Indians come in to our houses there to tomhack our wives and Children Stab and Scelp the same because we ar absent on some buisness or other a few hours, some they will bear a way with them and you cannot be ignorant how they are treated by those Savage hell howns and yet they will keep suing for peace and promise to punish the offenders, why sir it is Enough to Chill the blod of any man to have a relation of a Circunstance that took place a mong us not long since by some of the Creeks and yet they are neglected as agressors, and I am sure if anything in this wourld would prejudice me a gainst goverment it would be n[e]glecting to punish those who dare to act in this maner and all those concernd, for not less than Eleven of those savages by force went in to a house where two weaman and some children was one who had a few day previous to that past through the pangs of labour and yet in bead with the babe of innocence in her arms and in this situation was mad the first object of there Victom then the rest of the children, and if inocence that have never been Capable of evil must be treated thus God forbid the progress of the Embrio in the Womb whilst the mother must View her ofspring with agony treated thus, and then bee compeld to trace the steps of a heathen in flight through a rough rockey mountaineous wilderness to the native cuntry of those that have her in possession there to bear the treatment that would cause the tear to flow to here a relation of thee same which has been the case with us lately, and sir I would ask you if this had taken place with those who you are most closely connected with if you suppose that we could have heard the screams of the weoman and Children from the City of Washington to Giles no we could not but I will Venture to say if setch should occur with you that your Vengance against the perpetrators and there adherants while one of them was in existance was not the life of Belingham as dear to him as that of Percival Was to him the answer is obvious to every man who knows a wagon from a Cart yes sir and when the arms of a Tender wife pillows the head of faithfull husband when she wipes from his brow the duw of Desolveing nature I wonder if it would not almost cause infinite Venganc to k⟨ind⟩le against those that dare to harme Sir a proof of this is To me is […]t when goverment calls on men from this section of the cuntry the […] that we cannot nor we will not goo from home till setch times as our wives and Children is mad safe from the hands of those our enemies the Creek indians if the[y] do not as a nation come against us we do know that as parties the[y] steal and murder and make prisoners and then the people say the next news is a lenthy whurang we have in the news papers a bout setch amicable ajustments as has taken place betwen the war department and the agent of that nation which they are tired of and have been long since and in fact we do sufer to much from this way of doing buisness and I do beleve that the peoples minds are more dissatisfyed with goverment in this way than any other and the reason is because the[y] realy do feel the dyer affects of it with centiments of a steem I would subscribe my self your loyal subject & &c &c
William Woods 2nd Majr. ofthe 37 Regement of this State
P.S Sir I would humbly thank you for your centiments on this subject by a letter and will feel my self undr obligations
Wmwoods
